Citation Nr: 0843290	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-34 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for gastric resection with 
vagotomy and hiatal hernia, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1944.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

In March 2008, the veteran testified at a personal hearing 
before a Decision Review Officer at the RO.  A transcript of 
that hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that service-connected gastric resection 
with vagotomy and hiatal hernia is worse than currently 
evaluated.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  In this case the Board is of the opinion 
that additional development and another VA examination are 
warranted.  

The veteran has asserted that he has trouble hearing and 
understanding questions and that as a result his last two VA 
examinations (February 2006 and May 2008) do not properly 
reflect the current severity of his service-connected 
disability.  In an October 2008 statement from the veteran's 
representative it is asserted that the veteran has dumping 
syndrome, nausea, weight loss with malnutrition, diarrhea and 
circulatory disturbance after meals.  Some of these symptoms 
were not reported at the last VA examination.  The veteran 
also states that he now weighs 145 pounds.  Medical records 
show that shortly before the veteran filed the current claim 
in December 2005 he weighed 185 pounds.  At the veteran's 
February 2006 VA examination he weighed 170 pounds and at his 
May 2008 VA examination he weighed 155 pounds.  The Board 
also notes that the last VA examination report states there 
is no evidence, by history, of dumping syndrome.  This may 
reflect a communication problem between the examiner and the 
veteran as a December 2003 private treatment report shows a 
history of dumping syndrome.  Given the veteran's reports of 
a worsening of his disability and the indication of some 
communication problems, the Board is of the opinion that 
another VA examination is warranted.  Specific instructions 
to the examiner are detailed below.  

The veteran is herby put on notice that to substantiate a 
claim for an increased rating the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  While the veteran has 
reported dumping syndrome, nausea, weight loss with 
malnutrition, diarrhea and circulatory disturbance after 
meals, no current treatment records showing any increase in 
symptomatology since the last VA examination have been 
submitted.  The veteran is certainly competent to testify 
about observable symptoms; however, determinations about 
matters such as circulatory disturbances and malnutrition are 
best left in the province of medical professionals.  At the 
veteran's March 2008 personal hearing it was noted that there 
may be additional private medical records available from a 
Dr. M.  The veteran should be asked to either submit or 
provide proper authorization to obtain any outstanding 
medical records or medical or lay evidence demonstrating a 
worsening or increase in severity of his disability and the 
effect that worsening has on his employment and daily life.  
The veteran is also encouraged to obtain a medical statement 
from his current physician regarding the current level of 
severity and symptomatology associated with his service-
connected disability, as discussed at his hearing. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  A letter should be sent to the veteran 
requesting that he either submit or 
provide proper authorization to obtain any 
outstanding medical records or medical or 
lay evidence demonstrating a worsening or 
increase in severity of his disability and 
the effect that worsening has on his 
employment and daily life.  He should 
specifically be asked to provide proper 
authorization to obtain relevant records 
from Dr. M. (see March 6, 2008 hearing 
transcript, page 11).  All relevant 
records of medical treatment which are not 
currently associated with the veteran's 
claims file should be requested.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the veteran's claims 
file.

2.  After the above has been completed, 
but regardless of whether additional 
records are obtained, the veteran should 
be scheduled for an appropriate 
examination, with a physician, to 
determine the current level of severity of 
service-connected gastric resection with 
vagotomy and hiatal hernia.  The claims 
file should be made available to the 
examiner.  All appropriate testing should 
be accomplished.  

The examiner is asked to specifically 
comment on the following: 

a)	What are the current symptoms caused 
by the veteran's service-connected 
disability?  Please describe the 
frequency and intensity of any 
symptoms.  
b)	If weight loss is shown, is the 
weight loss a result of the service-
connected disability?
c)	If weight loss is shown, are 
malnutrition and anemia present?
d)	Would the veteran's service-connected 
disability best be described as 
severe, moderate, or mild? 
e)	Is the veteran's service-connected 
disability productive of severe 
impairment of health (as opposed to 
considerable impairment or a lesser 
degree of impairment)? 
f)	Please describe the effects of the 
service-connected disability on the 
veteran's employment and daily life.

3.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  	

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



